Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about May 25, 1993, which dismissed this CPLR article 78 petition seeking inter alia, to challenge the extension of petitioner’s probationary term, and the ultimate termination of his employment, unanimously affirmed, without costs.
We agree with the IAS Court that respondent City Personnel Director’s interpretation of rule 5.2.8 of his agency’s Rules and Regulations, as permitting a retroactive extension of a probationary period of employment, is not unreasonable and should be given judicial deference, involving as it does knowledge and understanding of that agency’s underlying opera*257tional practices (see, Matter of Denton v Perales, 72 NY2d 979, 981). Moreover, in view of, inter alia, petitioner’s record of absenteeism, lateness and failure to submit reports, he clearly was not dismissed in bad faith. We have considered petitioner’s other contentions and find them to be without merit. Concur — Murphy, P. J., Carro, Wallach and Ross, JJ.